Citation Nr: 1544085	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a right hip injury (also claimed as leg).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to February 1985 and from November 1985 to July 1991.

This appeal is before the Board of Veterans' Appeals (Board) from March 2013 and May 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issue of entitlement to service connection for a right hip injury (also claimed as leg) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea arose in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for sleep apnea.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records indicate that the Veteran was discharged for failure to meet weight standards after failure to keep his weight under the prescribed maximum following a weight control program.  At his June 1991 separation examination, the Veteran reported experiencing frequent trouble sleeping.

Private treatment records include a November 1998 treatment record in which the Veteran's physician diagnosed him with obstructive sleep apnea with excessive daytime somnolence, along with witnessed breath holding and severe snoring.  The physician linked the worsening of the Veteran's condition to his gaining weight.

In a May 2012 statement, a fellow soldier reported that while stationed with the Veteran in 1990-1991, he witnessed sleep apnea signs when he visited the Veteran's room and when they travelled together.  Specifically, the soldier remembered observing snoring, low breathing, and pauses in sleeping.  He remembered that he used to make fun of the Veteran for his snoring.

A November 2012 private disability benefits questionnaire completed by the Veteran's physician stated that he had diagnosed the Veteran with obstructive sleep apnea in October 2012.  The Veteran suffered snoring, excessive sleepiness, and frequent awakenings at night.  His condition did not require medication but required the use of a continuous positive airway pressure machine.

In his April 2013 notice of disagreement, the Veteran stated that while in service, his roommates and friends told him that he snored louder than anyone they had ever heard, and sounded like he was choking to death.  The Veteran also stated that he had suffered a jaw injury which may have contributed to his sleep apnea.  In his September 2013 substantive appeal, he reported that while in service he had suffered a jaw injury when he slipped and ran into a wall, and head, neck and jaw trauma when he was in a car accident.  The Veteran stated that all of these injuries could have contributed to his sleep apnea.

The Veteran submitted several statements by his fellow soldiers.  In a January 2014 statement, one soldier stated that he was the Veteran's roommate in 1987 and 1988.  He reported that he was often kept awake by the Veteran's excessive snoring, and that the Veteran would occasionally stop breathing for several seconds.  In a February 2014 statement, another fellow soldier reported that from 1988 to 1989, in the barracks and on road trips with the Veteran, he observed very loud snoring and breathing stoppage, described as choking.  In a March 2014 statement, a soldier stated that from September 1989 to May 1990, he noticed that the Veteran while sleeping would stop breathing and wake up choking.

The Veteran also submitted a January 2014 statement of a friend with whom he carpooled from 1994 to 1996.  He reported that the Veteran snored loud and made choking noises.  

Private treatment records include a March 2014 record in which the Veteran's treating physician stated that it was quite possible that the Veteran had sleep apnea as far back as 1991, but there was no objective evidence.  The physician noted that if the Veteran had an increased weight and symptoms of poor sleep quality and daytime somnolence, it is quite possible that het diagnosis extended back to that time.

The Board finds that evidence is at least in equipoise to the question of whether the Veteran's current sleep apnea arose in service.  The Board recognizes that there is no objective medical evidence indicating that the Veteran could be diagnosed with sleep apnea during service.  The Veteran, however, has provided multiple statements describing symptoms consistent with sleep apnea, which the Board finds credible.  Furthermore, the Veteran's private physician has linked his current sleep apnea to daytime somnolence and his being overweight.  The Veteran's service records show that he was discharged for inability to control his weight, and at his June 1991 separation examination he reported having experienced sleep difficulties.  For these reasons, the Board finds the evidence to be at least in equipoise as to the question of whether the Veteran's current sleep apnea arose in service, and service connection must therefore be granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for sleep apnea is granted.


REMAND

A May 2015 rating decision denied service connection for a right hip injury (also claimed as leg).  The Veteran submitted a June 2015 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to service connection for a right hip injury (also claimed as leg).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


